BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99501
Phone: (907) 456-0336
Fax: (907) 456-0577
Email: Daniel.Doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 4:21-cr-00001-RRB-SAO
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF A
          vs.                               )   FIREARM
                                            )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  BRADLEY KRUGER,                           )   924(a)(2)
                                            )
                          Defendant.        )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about July 27, 2020, within the District of Alaska, the defendant, BRADLEY

KRUGER, knowing he had been convicted of the following crime punishable by
imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate commerce, a firearm, to wit: a Smith & Wesson .22-caliber handgun.

                                      Conviction

 Conviction Date           Offense                   Court                Case No.
                    Vehicle Theft in the   Superior Court for the
  April 2, 2020        First Degree          State of Alaska at      4FA-19-02076CR
                    AS 11.46.360(A)(1)           Fairbanks

      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

      A TRUE BILL.



                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 1/19/2021




                                       Page 2 of 2
